EXHIBIT (d)(2)(D) Children's Insurance Rider The Union Central Life Insurance Company Cincinnati, Ohio CHILDREN'S INSURANCE RIDER PERSONS INSURED. This rider insures each child of the insured if the child is: (1) named in the application for this rider; or (2) born after the date of the application; or (3) adopted by the insured after the date of the application and before the child's 18th birthday. This rider does not insure any child less than 15 days old nor after the child's 25th birthday. PAYMENT OF INSURANCE. We will pay the benefit amount under this rider as soon as we receive satisfactory proof that an insured child died while this rider is in force. Unless otherwise provided, the benefit will be paid to: (1) the insured, if living; otherwise (2) the insured's spouse, if any; otherwise (3) the estate of the deceased. DEATH OF INSURED. If the insured dies (except by suicide within two years of the effective date of this rider), existing insurance on each insured child will be continued at no cost until the child's 25th birthday. Conversion will be allowed as provided by this rider. If the insured commits suicide during the first two years of the policy, there is a 31 day period for conversion for each insured child. CONVERSION PRIVILEGE. You may convert the insurance on each insured child, without evidence of insurability, no later than 31 days after the insured child's 25th birthday. The face amount of the new policy must be at least $25,000. You must give us written notice. Before the insured child's 25th birthday, the face amount of the new policy may not exceed the benefit amount of the rider on the date of conversion.
